DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on October 1, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Sanok on June 14, 2021.

Claims 1 and 2 of the application have been amended as follows: 

1. (Currently Amended) A method for coordinating an exchange of power between a plurality of technical small units

records an individual schedule for an available electrical power on the small unit,
determines at least one time interval, within which the exchange of power is allowed to be initiated on the small unit by the central control device in accordance with predetermined access data, 
on the basis of a predetermined call-off plan of a network operator of the transmission grid or an electricity exchange, determines a reference value of the available power in the respective time interval in accordance with the individual schedule, and,
if the reference value satisfies a predetermined optimization criterion, selects the small unit for an exchange of power with the transmission grid in the respective time interval, wherein
for each identified time interval, from the individual schedules of all small units selected for the respective time interval, the central control device forms an overall schedule and selects the power exchange of the small units with the transmission grid in accordance with the overall schedule, and
by way of the control device, from a balancing of the overall schedule and the call-off plan of the network operator or electricity exchange, a delta schedule is calculated and a central store connected to the transmission grid is activated in accordance with the delta schedule, so that the central store exchanges an electrical compensation power with the transmission grid, so that the technical small units and the central store together fulfill the call-off plan.

2. (Currently Amended) The method according to claim 1, wherein
the optimization criterion provides a threshold value comparison with a predefined threshold value and/or an overall value optimization of the total power exchanged between the central store and the small units, .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method consistent with the proposed independent claims 1, 15 and 16, wherein during the coordination of an exchange of power between a plurality of technical small units and a transmission grid, the system balances the overall schedule respective of the network’s call-off plan, determines a delta schedule with an active central store connected to the grid, and facilitates power compensation for small connected units according to the predetermined call-off plan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119